Per Curiam.
This case and the case of Railway Co. v. De Busk, ante, p. 294 (just decided in this court), were instituted and tried at the same time in the district court of Jefferson county. The two cases are founded on the same state of facts substantially; that is, the claims of different individuals for damages caused by the same fire. The proceedings in the court below were also the same, so that the same legal questions are presented for our consideration in both cases. The additional assignment of error concerning the amount of injury to appellee’s fence does not seem to demand serious consideration. The judgment of the district court is affirmed, for the reasons given in the Case of De Bush, supra.

Affirmed.